EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 21 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 
A dispenser for sanitary polymeric gloves, each of which includes two opposite surfaces with a cuff-end portion, a palm portion and a finger-end portion, comprising:
a protective case including a dispensing slit; and
a plurality of unfolded gloves disposed in succession into a linear unfolded chain rolled into a roll disposed within the case such that an axis of rotation of the roll is along the dispensing slit, the finger-end portion of each glove overlapping the cuff-end portion of the succeeding glove with a friction-only connection between the overlapping polymeric surfaces of adjacent gloves being such that pulling the cuff-end portion of a slit-adjacent glove rotates the roll within the protective case to unroll the chain, causing cuff-first dispensing through the slit of the slit-adjacent glove and breaking its finger-end-portion friction-only connection to the cuff-end portion of the succeeding glove in the chain, thereby leaving at least the finger-end portion of 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


The claim 35 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A dispenser for sanitary polymeric gloves, each of which includes two opposite surfaces with a cuff-end portion, a palm portion and a finger-end portion, comprising:
a protective case including a dispensing slit; and
a plurality of unfolded gloves disposed in succession into a linear unfolded chain rolled into a roll disposed within the case such that an axis of rotation of the roll is along the dispensing slit, the finger-end portion of each glove overlapping the cuff-end portion of the succeeding glove and having a connector forming a connection therebetween, the connection being such that pulling the cuff-end portion of a slit-adjacent glove rotates the roll within the protective case to unroll the chain, causing cuff-first dispensing through the slit of a slit-adjacent glove and breaking its finger-end-portion connection to the cuff-end portion of the succeeding glove in the 

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651